
	
		I
		112th CONGRESS
		2d Session
		H. R. 6027
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2012
			Mr. Sires (for
			 himself, Ms. Hahn, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide for universal intercountry adoption
		  accreditation standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Intercountry Adoption Universal
			 Accreditation Act of 2012.
		2.Universal
			 accreditation requirements
			(a)In
			 generalThe provisions of
			 title II and section 404 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14901 et seq.), and related implementing regulations, shall apply to any person
			 offering or providing adoption services in connection with a child described in
			 section 101(b)(1)(F) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)(F)), to the same extent as they apply to the offering or provision
			 of adoption services in connection with a Convention adoption. The Secretary of
			 State, the Secretary of Homeland Security, the Attorney General (with respect
			 to section 404(b) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14944)),
			 and the accrediting entities shall have the duties, responsibilities, and
			 authorities under title II and title IV of the Intercountry Adoption Act of
			 2000 and related implementing regulations with respect to a person offering or
			 providing such adoption services, irrespective of whether such services are
			 offered or provided in connection with a Convention adoption.
			(b)Effective
			 dateThe provisions of this
			 section shall take effect 18 months after the date of the enactment of this
			 Act, but shall not apply to any case in which, as of such effective
			 date—
				(1)a petition to classify an orphan as an
			 immediate relative is pending or has been approved; or
				(2)an application for advance processing of
			 orphan petition is pending or has been approved and such approval has not
			 expired.
				3.Availability of
			 collected fees for accrediting entitiesSection 403 of the Intercountry Adoption Act
			 of 2000 (42 U.S.C. 14943) is amended by striking subsection (c).
		4.DefinitionsIn this Act, the terms accrediting
			 entity, adoption service, Convention adoption,
			 and person have the meanings given those terms in section 3 of the
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14902).
		
